DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The purpose of this Corrected Notice of Allowability is to consider and acknowledge the certified copy of the JP 2018-111104 application that was refiled in the IFW on 01/27/2021, as discussed in an interview with Kathleen Rowe on 03/04/2021, and therefore, acknowledgement is made of Applicant’s claim for foreign priority.
The claims remain in condition for allowance for the reasons set forth in the Notice of Allowance mailed on 02/08/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


KEVIN CT LI
Examiner
Art Unit 1784

/Daniel J. Schleis/Primary Examiner, Art Unit 1784